  Case 16-28583        Doc 46  Filed 07/03/19 Entered 07/03/19 14:56:42             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     16-28583
Danielle R Gaddy                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                         ORDER ON MOTION TO OBTAIN/INCUR DEBT

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor, the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due Notice
having been given to the parties entitled thereto,

   IT IS HEREBY ORDERED: The Debtor is permitted to incur the mortgage debt, with joint financing
through First Centennial Mortgage Corporation., with the following terms:
Property address: 3518 Crestwood Lane, Carpentersville, IL 60110
Loan amount: $306,450.00
Loan rate: 5.250%
Loan term: 360 months
Monthly Mortgage payments: $2,509.54




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: July 03, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
